Citation Nr: 1031262	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2005 rating decision in which the RO denied a rating in 
excess of 70 percent for PTSD.  In September 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in December 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

In May 2008, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.

In June 2008 and March 2009, the Board remanded the claim on 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing the 
requested development, the AMC continued the denial of the claim 
(as reflected in a January 2010 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the current February 2005 claim for increase and 
prior to August 1, 2008, the Veteran's psychiatric symptoms 
primarily included sleep disturbance with vivid nightmares, 
anxiety, depression, periodic panic attacks with racing thoughts, 
irritability, isolation, exaggerated startle response, speech at 
times pressured, halting, stuttered, and low in volume and 
quantity, and thought processes racing, circumstantial, slowed 
but coherent, and not logical all of the time, with loosening of 
associations; overall, these symptoms are indicative of no more 
than occupational and social impairment with major deficiencies 
in most areas.

3.  Since August 1, 2008, the Veteran's psychiatric symptoms have 
primarily included gross impairment in thought process and 
communication, intermittent disorientation to time or place that 
can interfere in simple daily plans and activities, intermittent 
inability to perform activities of daily living, fearfulness of 
going out, delusions, fleeting nocturnal auditory and visual 
hallucinations, and severe deficiencies in work, family, 
relationships, mood, and judgment; overall, these symptoms are 
indicative of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD, 
prior to August 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent rating for PTSD, from August 1, 2008, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings as well as 
information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a May 2005 pre-rating letter provided notice to 
the Veteran explaining what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the letter.  

Post rating, a July 2008 letter explained what information and 
evidence was needed to substantiate the claim for an increased 
rating for service-connected PTSD, and provided the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the July 2008 letter, and opportunity for the 
Veteran to respond, the September 2008 and January 2010 SSOCs 
reflect readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records, and the 
reports of July 2004, June 2005 and August 2008 VA examinations.  
Also of record and considered in connection with the appeal is 
the transcript of the Veteran's May 2008 Board hearing, along 
with various written statements provided by the Veteran, and by 
his representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Background

March and May 2004 VA treatment records indicate that the Veteran 
complained of occasional, vivid nightmares.  Mental status 
examination revealed that the Veteran was alert, oriented and 
cooperative, with appropriate behavior and relevant speech.  
There was no evidence of psychotic phenomena.  His affect was 
wary and well-modulated, and his mood was euthymic to mildly 
depressed, and cognitive functions were not impaired.  The 
Veteran explicitly denied any suicidal or other aggressive 
tendencies.  He was assigned a Global Assessment of Functioning 
(GAF) score of 50 in March 2004, and a GAF score of 55 in May 
2004.  

The report of a July 2004 VA examination indicates that the 
Veteran complained of having anxiety at times, almost leading to 
a panic attack, depression, flashbacks, nightmares with sweats, 
inability to fall and stay a sleep at times, and isolation with  
periods of irritability and anger.  Mental status examination 
revealed that the Veteran was appropriately dressed and groomed, 
and that his attitude was cooperative and motor activity calm.  
His speech was normal but, at times, excessive and tangential.  
His affect was constricted and worried at times.  His mood was 
anxious and depressed, and his thought process was intact.  There 
were no indications of hallucinations, or delusions, or suicidal, 
homicidal, or assaultive ideation.  There was no impairment in 
sense of perception, and he was fully oriented in three spheres.  
Memory and judgment were intact, and insight was good.  There was 
no evidence of obsessive or ritualistic behavior patterns that 
would interfere with his routine activities.

The Veteran admitted to anxiety attacks, which he considered to 
be severe at times, with a duration of hours, and a frequency of 
two to three times per year.  He stated that occasionally, when 
he became anxious, he "bunker[ed] down," isolated and avoided 
other people.  He also described feeling edgy at times.  There 
was no evidence of impaired impulse control that had an effect on 
motivation or mood.  The Veteran stated that he had difficulty 
sleeping four to five nights per week, for which he took 
medicine, and that he woke up with sweats and had nightmares.  
Diagnoses were prolonged PTSD, generalized anxiety disorder, 
depressive disorder, and sleep disorder.  The examiner assigned 
GAF score of 40, and commented that the Veteran's condition 
affected his activities and ability to be gainfully employed. 

The report of a June 2005 VA examination indicates that the 
Veteran reported experiencing daily PTSD symptoms, to include 
recurrent nightmares, flashbacks, isolation from others, and 
periodic panic attacks with racing thoughts pertaining to his 
combat experiences.  Mental status examination revealed that the 
Veteran was clean, neatly groomed and appropriately dressed, with 
unremarkable psychomotor activity, hesitant speech, and a 
cooperative and friendly attitude.  Affect was normal, mood was 
anxious, and attention was intact.  He was oriented to person, 
time and place.  Thought process was racing, with pressured 
speech, and thought content was unremarkable, with no delusions 
or hallucinations.  Judgment was intact.  Sleep impairment was 
noted to be moderate.  The Veteran showed no inappropriate 
behavior, interpreted proverbs appropriately, and had no 
obsessive or ritualistic behavior.  He was noted to have panic 
attacks on an intermittent basis, which lasted a few minutes to 
an hour.  He was also noted to have good impulse control, with no 
episodes of avoidance, and no suicidal thoughts or homicidal 
ideation.  He showed ability to maintain minimum personal hygiene 
and no problems with activities of daily living.  Remote and 
recent memory was mildly impaired, and immediate memory was 
normal.

It was noted that, as a consequence of his combat trauma, the 
Veteran experienced recurrent nightmares, flashbacks, panic 
attacks, and hypersensitivity to situations similar to his war 
experiences, and that he was unable to concentrate and had become 
increasingly isolative.  The Veteran was assigned a GAF score of 
40.  He was noted to have constant and moderately decreased 
efficiency and reliability, and constant and severe decreased 
productivity, inability to perform work tasks, and impairment in 
work, family and other relationships.

An August 2005 VA psychiatry note indicates that the Veteran 
reported feeling more depressed but denied any suicidal ideation, 
and it was noted that this may have been related to his current 
course of treatment for hepatitis C.  Mental status examination 
showed that the Veteran was alert, oriented and cooperative, that 
his behavior was appropriate and speech was relevant but 
pressured.  There was no evidence of psychotic phenomena.  His 
affect was somewhat constricted, and his mood was mildly 
depressed.  Cognitive functions were not impaired, and the 
Veteran explicitly denied any suicidal or other aggressive 
tendencies.  The Veteran was assigned a GAF score of 55.

The following VA psychiatry note, dated in December 2005, 
indicates that the Veteran reported feeling less depressed 
following the increase of Zoloft.  The report of mental status 
examination was identical to that of the August 2005 VA 
psychiatry note, and the Veteran was again assigned a GAF score 
of 55.

From February 14, 2006, to March 30, 2006, the Veteran was 
hospitalized for treatment of PTSD symptoms of flashbacks, 
recurrent memories, sleep disturbance with nightmares, currently 
severe chronic depression, currently moderate chronic anxiety, 
hypervigilance, occasional paranoia, hearing war-related voices 
two days before, moderate irritability, isolation and exaggerated 
startle response.  When asked what had precipitated his 
admission, the Veteran stated that his symptoms of depression and 
nightmares had intensified during his treatment for hepatitis C.  
The Veteran stated that he had lost his appetite and had stomach 
trouble when he took psychotropic medications, and, as a result, 
was not taking his psychiatric medication as prescribed.  On 
admission, the Veteran appeared awake, alert, and oriented in all 
spheres.  His speech was relevant and coherent, his affect was 
appropriate, and his mood was anxious and depressed.  He denied 
homicidal or aggressive ideations or visual or auditory 
hallucinations or delusions at the time.  His judgment was intact 
and his insight was fair.  

On March 17 and 23, 2006, the Veteran reported that his sleep was 
pretty good overall, though still with nightmares, that anxiety 
and depression persisted, that he denied irritability, that 
hearing voices was in remission, and that paranoia was slight.  
Mental status examination revealed that he related well and was 
in good contact with no psychosis or suicidal ideation.  He 
appeared alert, oriented, well-groomed and cooperative.  Speech 
was somewhat halting, thought process was slowed but coherent, 
thought content showed no evidence of delusions or 
hallucinations, mood was anxious, affect was subtle and 
appropriate, and insight and judgment were fair. 

On March 29, 2006, it was noted that the Veteran had successfully 
completed the PTSD residential program and was stable for 
discharge the next day.  Mental status examination revealed that 
he related well and was in good contact with no psychosis or 
suicidal ideation.  He appeared alert, oriented, well-groomed, 
and cooperative.  Speech was normal, thought processes were 
coherent, thought content showed no evidence of delusions or 
hallucinations, mood was neutral, affect was supple and 
appropriate, and insight and judgment were fair. 

At the time of his hospital discharge on March 30, it was noted 
that, during his stay, the Veteran appeared to adjust to the 
community without any difficulties.  A GAF 39 was then assigned.  

An April 2006 psychiatry note indicates that the Veteran offered 
no current complaints.  Mental status examination showed that he 
was alert, oriented and cooperative.  His behavior was 
appropriate, and speech was relevant.  There was no evidence of 
psychotic phenomena, his affect was somewhat constricted, and his 
mood was mildly depressed.  Cognitive functions were not 
impaired, and he explicitly denied any suicidal or other 
aggressive tendencies.  A GAF score of 55 was assigned.

October 2006, January 2007, July 2007 and August 2007 VA 
psychiatry notes indicate that the Veteran reported continuing to 
have nightmares.  Mental status examination showed that the 
Veteran was alert, oriented and cooperative.  His behavior was 
appropriate, speech was relevant, and there was no evidence of 
psychotic phenomena.  His affect was constricted, his mood was 
euthymic, and his cognitive functions were not impaired.  The 
Veteran explicitly denied any suicidal or other aggressive 
tendencies.  He was consistently assigned a GAF score of 55 
during this period.

In October 2007, the Veteran reported feeling emotionally 
unstable due to his combat experiences.  He also noted 
nightmares, feeling withdrawn, and sleeping poorly.  The Veteran 
was appropriately dressed and groomed, sad, and not spontaneous.  
He had a pensive and worried facial expression, slowed cognition, 
and was troubled by his invasive war memories and past 
experiences, including visual experiences.  He denied auditory 
hallucinations, was not psychotic, and was well-oriented with 
fair insight and judgment.  

From November 9 to November 28, 2007, the Veteran was again 
admitted to a VA hospital with complaints of depression and 
homicidal ideation.  The Veteran reported that he had been robbed 
in Atlantic City and was having rage and anger issues.  

On mental status examinations conducted November 14 to 16, 2007, 
the Veteran was alert and oriented in all three spheres.  He 
appeared calm and pleasant but mildly anxious.  He did not show 
evidence of any abnormal movements, psychomotor retardation or 
agitation.  He had fair grooming and hygiene.  His speech was 
stuttered, stable, and low in volume and quantity.  His affect 
was blunted and restricted, and his mood was congruent.  His 
thought process was circumstantial and tangential, but he denied 
suicidal or homicidal ideation, intent or plan.  He denied 
hallucinations and paranoid behavior, his insight and judgment 
were fair, and his cognition remained intact.  The assigned GAF 
score was 45.

On November 19, 21 and 26, 2007, the Veteran was noted to be 
alert an oriented in all three spheres, calm, pleasant and 
cooperative.  He did not show evidence of abnormal movement or 
psychomotor retardation or agitation, and he demonstrated good 
hygiene and grooming.  His speech was stuttered, stable, and low 
in volume and quantity, and his mood was described as alright.  
His affect remained blunted and restricted, and his mood was 
congruent.  His thought process was circumstantial.  He denied 
suicidal or homicidal ideation, intent or plan, and denied audio 
or visual hallucinations or paranoid behavior.   His insight and 
judgment were fair, and his cognition remained intact.  The 
Veteran was assigned a GAF score of 45.  

At the time of his hospital discharge on November 28, it was 
noted that the Veteran had been cooperative with the routine and 
had received the maximum benefit of scheduled groups and 
activities.  The Veteran reported that his mood had improved, and 
he was noted to be psychiatrically stable.  

A February 2008 VA psychiatry note indicates that the Veteran 
reported feeling and sleeping better, with no nightmares since 
his last visit and no flashbacks.  The Veteran was appropriately 
dressed and groomed, sad looking, not spontaneous, pensive, calm, 
and more connected and interested in his environment.  He denied 
audio hallucinations, but thought processes were not linear all 
the time.  Loosening of associations was less frequent, and the 
Veteran was well-oriented with fair insight and judgment.  

During his May 2008 Board hearing, the Veteran testified that his 
PTSD had been worsening, and that he suffered vivid nightmares, 
periodic flashbacks, and impaired social functioning. 

A May 19, 2008, progress note from a VA social worker indicates 
that the Veteran was alert and oriented, still suffering with 
symptoms of depression, nightmares, flashbacks, sleeping 
problems, low tolerance level, loss of concentration, poor self 
esteem and sadness.  He denied suicidal or homicidal ideation.  
The VA social worker indicated the recommendation that the 
Veteran's status be changed to total and permanent 100 percent 
service connection for his PTSD.  The provisional diagnosis 
indicated was severe and chronic PTSD, and a GAF score of 38 was 
assigned.  

May and July 2008 VA psychiatry notes indicate that the Veteran 
reported being manic and fearful, and still experienced 
nightmares and flashbacks.  He was appropriately dressed and 
groomed, sad looking, talkative, pensive, calm, and less-
connected but interested in his environment.  He reported that 
war-related intrusive memories, images and flashbacks persisted, 
but he denied audio hallucinations.  Thought processes were not 
logical all of the time, loosening of associations persisted, and 
the Veteran was well-oriented and with fair insight and judgment.  

An August 1, 2008 VA psychology note reflects the opinion of a VA 
clinical psychologist that the Veteran remained unemployable and 
that the frequency and severity of his PTSD symptoms had 
increased in the last year.  The psychologist opined that the 
Veteran had total occupational and social impairments which, at 
times, included gross impairments in thought process and 
communication, disorientation to time or place, which could 
interfere in simple daily plans and activities, persistent 
delusions that could, at times, cause severe distrust of others, 
and an intermittent inability to perform his activities of daily 
living which usually caused him to "bunker in" in his bed.  It 
was noted that the Veteran came to group weekly, but missed at 
times due to this bunker mentality and/or disorientation to day 
and time.  It was also noted that he was able to remain an 
outpatient with the structure and support of his group therapies, 
individual therapists, and medication, and that his GAF score was 
39.  The clinical psychologist stated that the Veteran's PTSD 
grossly affected his every functional behavior on a daily basis 
and that he remained ambulatory only with support of his 
therapeutic relationships and his medication and follow-up.  

The report of an August 8, 2008 VA examination indicates that the 
Veteran was neatly but informally dressed, maintained eye 
contact, and was cooperative.  He described fearfulness of going 
out, which reached delusional proportions at times.  He was 
fearful that police or strangers might hurt him and at times 
remained in his apartment for several days.  It was noted that 
the Veteran experienced nocturnal auditory and visual 
hallucinations, which were fleeting, but no suicidal or homicidal 
thoughts, and that he usually maintained his own personal hygiene 
and activities of daily life, but when he became more fearful, a 
neighbor shopped for him, and at times when he was too fearful to 
visit the local laundromat, a neighbor had to do his laundry for 
him.  The Veteran was oriented, recalled two out of three objects 
at three minutes, and had mild impairment of concentration.  
There were no obsessive rituals.  His speech was slow and halting 
and, at times, appeared to be thought blocking, and he had 
difficulty expressing ideas.  There were no panic attacks or 
impulse control disorder, but the Veteran was chronically 
depressed, had severe sleep impairment, and woke up throughout 
the night and reported recurrent nightmares on a nightly basis.  
It was noted that the Veteran's anxiety and fearfulness 
interfered with his interactions with any people other than close 
acquaintances.  The Veteran described nightly disturbing 
nightmares and startle reactions, and it was noted that he was 
profoundly avoidant, except for attending his therapy sessions 
when he could, and had pervasive diminished interest in 
participation in any activities.  It was noted that he felt 
extremely estranged from people, and that he had no maintained 
contact with this ex-wife or two sons, although he did maintain 
contact with a daughter.  

The VA examiner noted that the Veteran's symptomatology caused 
daily severe distress and pervasive impairment of social and 
occupational functioning, and that he had daily, severe symptoms, 
with some function, in that most days he was able to go out and 
attend his twice-weekly therapy, but that on occasion he was too 
fearful even to do that and would stay in his apartment for 
several days at a time.  A GAF score of 39 was assigned.  The 
examiner noted that the Veteran's psychosocial functioning 
quality of life was severely impaired, he was unable to be 
employed, required help with activities of daily living at times, 
had been estranged from his family almost totally, and had very 
limited interpersonal relationships.  The Veteran's prognosis was 
noted to be poor, given the prolonged impairment of functioning, 
and further improvement was noted to be unlikely.  He was noted 
to have severe deficiencies in work, school, family, 
relationships, mood, and to some degree, judgment.  

August 2008 VA treatment notes indicate the Veteran was severely 
affected with PTSD symptoms and spent a great deal of his time 
discussing how his nightmares and thoughts were affecting his 
daily and nightly activities, that he had very bad headaches, 
poor sleep, felt drowsy and had absolutely no motivation.  He 
described problems processing information and stated that he 
could hardly do the simplest of things.

On VA psychiatric observation from August 2008 through April 
2009, the Veteran was appropriately dressed and groomed, sad 
looking, talkative, pensive, calm, less connected but still 
interested in his environment, still waried, having war related 
intrusive memories and images, and that flashbacks persisted.  He 
denied auditory hallucinations, but thought processes were not 
logical at all times, loosening of associates persisted, his 
affect was appropriate, and he was well oriented with fair 
insight and judgment.  

May 2009 through June 2009 VA treatment notes indicate that the 
Veteran was appropriately dressed and groomed, sad looking, 
talkative, and pensive.  He denied audio hallucinations, but his 
thought process had not been following logic most of the time and 
loosening of associations still persisted.  He had appropriate 
affect and was well-oriented with fair insight and judgment.  He 
was assessed as having combat PTSD illness, partially controlled, 
and psychosis not otherwise specified. 

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods pertinent to the current claim for 
increase. 

The rating for the Veteran's PTSD has been assigned pursuant to 
DC 9411.  However, the actual criteria for evaluating psychiatric 
impairment other than eating disorders are set forth in a General 
Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is 
assigned for occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV), a GAF scale includes scores 
ranging between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The GAF score 
and the interpretations of the score are important considerations 
in rating a psychiatric disability.  See, e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the rating issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of other psychiatric 
disorders, such as depressive disorder and generalized anxiety 
disorder.  Where it is not possible to distinguish the effects of 
a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As 
there is no medical indication that it is possible to distinguish 
the symptoms from the Veteran's various psychiatric disorders, 
the Board has considered all of his psychiatric symptoms in 
evaluating his service-connected PTSD.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that the criteria for a rating in 
excess of 70 percent prior to August 1, 2008, are not met, but 
that, with resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a100 percent rating for PTSD, from August 
1, 2008, are met.

Collectively, the aforementioned medical evidence reflects that, 
during the period from the Veteran's February 2005 claim to 
August 1, 2008, the Veteran's PTSD had been manifested by sleep 
disturbance with vivid nightmares, anxiety, depression, periodic 
panic attacks with racing thoughts, irritability, isolation and 
exaggerated startle response.  It had also been manifested by 
speech at times pressured, somewhat halting, stuttered, stable, 
and low in volume and quantity, and thought processes described 
at various times as racing, circumstantial, slowed but coherent, 
and not logical all of the time, with loosening of associations.   
This is a level of occupational and social impairment no greater 
than what is contemplated in the currently assigned in a 70 
percent disability rating.  

At no point during the period prior to August 1, 2008 has the 
Veteran's overall PTSD symptomatology met the criteria for a 
rating in excess of 70 percent.  In this regard, the medical 
evidence does not show the Veteran to have gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name; or other symptoms 
that are characteristic of a 100 percent rating.  Rather, the 
Veteran had consistently been described as alert and fully 
oriented, showing appropriate behavior, generally having no 
indications of hallucinations or delusions, or suicidal, 
homicidal, or assaultive ideation, and having no impairment in 
sense of perception, no more than mild memory loss, no psychosis 
or psychotic phenomena, good hygiene, and the ability to perform 
activities of daily living.  

The Board has considered the fact that, at times prior to August 
1, 2008, it was noted that the Veteran's thought process was 
circumstantial, tangential, and not logical all of the time, and 
that there was loosening of associations.   However, such 
symptomatology is contemplated in the 70 percent rating assigned, 
which include occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as speech intermittently illogical, obscure, or irrelevant, and 
spatial disorientation.  Thus, the medical evidence does not 
demonstrate gross impairment in thought processes or 
communication, as required for the assignment of a 100 percent 
rating.

The Board notes the periods of hospitalization from February 14, 
2006, to March 30, 2006 and November 9 to November 28, 2007, but 
that, even during these periods of time, the Veteran did not meet 
the criteria for a 100 percent rating.  At the time of his 
hospital admission on February 14, 2006, the Veteran reported 
occasional paranoia and hearing war-related voices at one point 
two days prior, but admitted that such symptomatology had begun 
after he had stopped taking his psychiatric mediations, because 
of their negative interaction with his hepatitis C treatment.  At 
that time, however, he denied any current homicidal or aggressive 
ideations or visual or auditory hallucinations or delusions, and 
did not report them again during his hospitalization, and, at the 
time of his discharge, he showed no evidence of delusions or 
hallucinations.  Also, at the time of his November 9, 2007, 
admission, the Veteran reported complaints of depression and 
homicidal ideation related to being robbed in Atlantic City.  
However, during his hospital stay, he consistently denied 
suicidal or homicidal ideation, intent or plan, as well as any 
hallucinations or paranoid behavior.

While the Board acknowledges these reports of one occasion of 
auditory delusion and one occasion of homicidal ideation, the 
Veteran's PTSD symptomatology, taken as a whole, does not 
approximate persistent delusions, grossly inappropriate behavior, 
or persistent danger of hurting self or others.  

The Board further finds that none of the GAF scores assigned 
prior to August 1, 2008, alone, provides a basis for assigning 
the maximum, 100 percent rating for PTSD.  As indicated, the 
Veteran was assigned the following scores during this period:  39 
(in March 2006 and August 2008); 40 (in July 2004 and June 2005), 
45 (in November 2007), 50 (in March 2004), and 55 (in May 2004, 
August 2005, December 2005, and from October 2006 to August 
2007).

According to DSM-IV, GAF scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school).  

Clearly, the assigned scores of 41 and above are indicative of 
impairment no greater than that contemplated in the assigned 70 
percent.  The Board notes that the assigned scores of 39 and 40 
could, conceivably, indicate greater impairment, possibly 
consistent with a 100 percent rating.  In this case, however, as 
noted above, the medical evidence does not reflect impairment in 
reality testing or communication during the period in question.  
Moreover, to the extent that the Veteran had shown major 
impairment in occupational and social functioning, or such 
symptoms as speech at times illogical, obscure, or irrelevant, 
his overall psychiatric symptomatology  more nearly approximated 
the criteria for the 70 percent rating, as occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, and speech intermittently 
illogical, obscure, or irrelevant, are symptoms contemplated in 
the criteria for a 70 percent rating.

The Board further notes the May 19, 2008, progress note from the 
VA social worker recommending that the Veteran's status be 
changed to total and permanent 100 percent service connection for 
his PTSD.  However, even the symptomatology described by the 
social worker at the time of that progress note does not indicate 
that the Veteran met the criteria for a 100 percent rating.  The 
VA social worker described the Veteran as alert and oriented, 
still suffering with symptoms of depression, nightmares, 
flashbacks, sleeping problems, low tolerance level, loss of 
concentration, poor self esteem and sadness, but denying suicidal 
or homicidal ideation.  

Based on the foregoing, the Board finds that, prior to August 1, 
2008, the Veteran's psychiatric symptomatology more nearly 
approximated the criteria for the 70 percent rather than the 100 
percent rating, and that that there is no basis for staged rating 
of the Veteran's PTSD during that period pursuant to Hart.  See 
38 C.F.R. § 4.7.

The Board notes, however, the medical evidence since August 1, 
2008 reflects that  the Veteran's PTSD has been manifested by 
gross impairment in thought process and communication, 
intermittent disorientation to time or place that could interfere 
in simple daily plans and activities, intermittent inability to 
perform activities of daily living, fearfulness of going out, 
delusions, fleeting nocturnal auditory and visual hallucinations, 
and severe deficiencies in work, family, relationships, mood, and 
to some degree, judgment.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that this is a level of 
occupational and social impairment that is contemplated in a 100 
percent disability rating.  

The August 1, 2008 VA psychology note is the earliest medical 
evidence indicating symptoms reflecting the criteria for a 100 
percent rating, such as gross impairments in thought process and 
communication, disorientation to time or place, which could 
interfere in simple daily plans and activities, persistent 
delusions that could, at times, cause severe distrust of others, 
and an intermittent inability to perform his activities of daily 
living.  The opinion of the examining VA clinical psychologist at 
that time is the first medical opinion of record stating that the 
Veteran's occupational and social impairment was "total" and 
grossly affected his every functional behavior on a daily basis.  

Following the August 1, 2008 psychology note, the medical record 
has consistently reflected worse PTSD symptoms, consistent with a 
100 percent rating.  The report of the August 8, 2008 VA 
examination indicates that the Veteran required help with 
activities of daily living at times, had been estranged from his 
family almost totally, and had very limited interpersonal 
relationships.  The August 2008 VA treatment notes indicate the 
Veteran was severely affected with PTSD symptoms, with nightmares 
and thoughts affecting his daily and nightly activities.  Also, 
where it had been previously noted in the medical record that the 
Veteran's thought process had been tangential, circumstantial, or 
not linear or logical all of the time, May 2009 through June 2009 
VA treatment notes indicate that his thought process had not been 
following logic most of the time and that loosening of 
associations still persisted.  Furthermore, where psychotic 
phenomena had, prior to August 1, 2008, generally been noted not 
to have existed, the May 2009 through June 2009 VA treatment 
notes indicate that, in addition to PTSD, the Veteran was 
diagnosed as having psychosis, not otherwise specified.

For all the foregoing reasons, the Board finds that no more than 
a 70 percent rating for the Veteran's PTSD is warranted prior to 
August 1, 2008, but that the criteria for a 100 percent rating 
for PTSD are met as of that date.  While the Board has afforded 
the Veteran the benefit of the doubt in awarding the 100 percent 
rating from August 1, 2008, the Board also finds that the 
preponderance of the evidence is against assignment of a higher 
rating than 70 percent for PTSD prior to that date.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 70 percent for PTSD, prior to August 1, 
2008, is denied.

A 100 percent rating for PTSD, from August 1, 2008, is granted, 
subject to the legal authority governing the payment of 
compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


